                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

MICHAEL LANE, #1238595                           §

VS.                                              §                 CIVIL ACTION NO. 6:17cv381

BRYAN COLLIER, ET AL.                            §
                                     ORDER OF DISMISSAL
       Plaintiff Michael Lane, an inmate confined at the Coffield Unit within the Texas

Department of Justice proceeding pro se, filed this civil rights lawsuit pursuant to 42 U.S.C. §

1983 alleging purported violations of his constitutional rights. The complaint was referred to the

United States Magistrate Judge, the Honorable Judge John D. Love, for findings of fact,

conclusions of law, and recommendations for the disposition of the case.

       On February 5, 2019, Judge Love issued a Report, (Dkt. #24), recommending that

Defendants’ motion to revoke Plaintiff’s in forma pauperis status, (Dkt. #17), be granted because

Plaintiff has accrued at least three qualifying strikes—for the filing of frivolous lawsuits or claims

upon which relief cannot be granted—before he filed the present lawsuit. Judge Love further

found that Plaintiff failed to demonstrate imminent danger.             Finally, Judge Love also

recommended that Plaintiff’s civil rights lawsuit be dismissed, with prejudice, as to the refiling of

another in forma pauperis lawsuit raising these claims—but without prejudice to the refiling of

this lawsuit without seeking in forma pauperis status and with payment of the full statutory filing

fee. Plaintiff has filed timely objections to the Report, (Dkt. #29).

       As an initial matter, objections to a Report and Recommendation must specifically identify

portions of the Report and the basis for those objections. See Fed. R. Civ. P. 72(b); see also Battle

v. U.S. Parole Com’n, 834 F.2d 419, 421 (5th Cir. 1987) (explaining that if the party fails to

                                                  1
properly object because the objections lack the requisite specificity, then de novo review by the

court is not required.). In other words, a party objecting to a Magistrate Judge’s Report must

specifically identify those findings to which he or she objects. Furthermore, frivolous, conclusory,

or general objections need not be considered by the District Court. Nettles v. Wainwright, 677

F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other grounds by Douglass v. United

Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).

       Here, Plaintiff’s objections are general in nature. Specifically, Plaintiff argues that Judge

Love should have weighed the merits of his claims and asserts that courts cannot rely on the

“number” of cases someone has filed. While Plaintiff complains that a “court” found that only

two “sanctions” were imposed on Plaintiff, he provides no support for this contention; further,

Judge Love correctly highlighted several cases in which Plaintiff has accumulated three strikes.

Plaintiff does not raise specific objections to that finding.

       Plaintiff also objects to Judge Love’s determination that Plaintiff failed to meet the

imminent danger requirement under section 1915(g). In his complaint, Plaintiff opined that during

the thirty days of Ramadan, he was starving and suffering from numerous discomforts. However,

while asserting that he was starving, Plaintiff readily admitted that he was fed during Ramadan;

he simply argued that he was not fed enough calories and that the food provided was insufficient.

       Judge Love found that Plaintiff’s claims did not rise to the level of imminent danger of

serious bodily injury. See e.g., Entler v. McGerr, 2013 WL 11318861 *2 (E.D. Wash. Sept. 13,

2013) (“Plaintiff presents no facts from which the Court could infer he experienced substantial and

unhealthy weight loss as the result of any alleged dietary restrictions.”); Wallace v. Cockrell, 2003

WL 21528744 *2 (N.D. Tex. July 3, 2003) (finding that the plaintiff’s allegations that he was being

starved while on a food loaf diet did not establish entitlement to the imminent-danger exception.).



                                                   2
       On objection, Plaintiff reargues his claims. Specifically, he notes that he was provided less

than 1,500 calories during Ramadan. Plaintiff also maintains that Judge Love failed to consider

other claims concerning conditions of his confinement—his high cholesterol, his diabetic

condition, and the use of a CPAP machine. However, Plaintiff did not raise these claims in his

civil rights lawsuit; his civil rights complaint concerned only alleged starvation during Ramadan.

(Dkt. #1). Plaintiff failed to mention anything related to his diabetes, high cholesterol, or CPAP

machine in his complaint. Issues raised for the first time in an objection to a Magistrate Judge’s

Report is not properly before the District Court. See Place v. Thompson, 61 F. App’x 120, 2003

WL 342287 *1 (5th Cir. 2003) (unpublished); United States v. Armstrong, 951 F.2d 626, 630 (5th

Cir. 1992). Accordingly, these objections are without merit.

       The Court has conducted a careful de novo review of record and the Magistrate Judge’s

proposed findings and recommendations. See 28 U.S.C. §636(b)(1) (District Judge shall “make a

de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.”). Upon such de novo review, the Court has

determined that the Report of the United States Magistrate Judge is correct and Plaintiff’s

objections are without merit. Accordingly, it is

       ORDERED that Plaintiff’s objections, (Dkt. #29), are overruled and the Report of the

Magistrate Judge, (Dkt. #’s 24), is ADOPTED as the opinions of the Court. Moreover, it is

       ORDERED that Defendants’ motion to revoke Plaintiff’s in forma pauperis status, (Dkt.

#17), is GRANTED. Plaintiff’s in forma pauperis status is revoked. Further, it is

       ORDERED that Plaintiff’s lawsuit is DISMISSED with prejudice as to the refiling of

another in forma pauperis lawsuit raising these claims—but without prejudice to the refiling of his




                                                   3
lawsuit without seeking an in forma pauperis status and with payment of the statutory filing fee.

It is also

        ORDERED that if Plaintiff pays the full filing fee within fifteen (15) days of the date of

this order, the lawsuit will proceed as though the full filing fee had been paid from the outset.

Further, it is

        ORDERED that Defendants’ motions to dismiss, (Dkt. #’s 15, 20), are DENIED as

premature—subject to consideration if Plaintiff refiles his lawsuit and pays the full statutory filing

fee. Finally, it is

        ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.


             So Ordered and Signed
             Mar 17, 2019




                                                  4
